DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	This office action is being sent out to correct the previous office action mailed on 04/27/2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 through 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US20160380589A1, 12-29-2016) herein referred to as Morita.

	Regarding Claim 1, Morita teaches a detection device comprising (100; Fig. 2): a current detector that detects a current ((42); [0041]; (102); [0056]); a voltage detector that detects a voltage ((40); [0040]; (106); [0056]); a ground fault detector that detects a ground fault ((30);[0035]; [0049]; (112); [0059]); a common substrate on which the current detector, the voltage detector, and the ground fault detector are mounted ((100); Fig. 2; [0054-0055]); a positive terminal, the positive terminal is connected to both the voltage detector and the ground fault detector and connected to a positive electrode side of a power supply circuit supplying electric power from a power supply of a vehicle to a load unit; and a negative terminal, the negative terminal is connected to both the voltage detector and the ground fault detector and connected to a negative electrode side of the power supply circuit (Fig. 1).
	Regarding Claim 3, the detection device according to claim 1, further comprising: a controller that commonly processes signals output from the current detector, the voltage detector, and the ground fault detector, respectively ((Fig. 1; (100)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yamaguchi (20140008970A1, 09-01-2014).

	Regarding Claim 5, Morita teaches all of the limitations of claim 1. Morita fails to specifically teach wherein the positive terminal and the negative terminal are each mounted on the substrate. However, in a related field, Yamaguchi teaches ground fault detection ((64); (51); (53)) and voltage detection ((66); (52); (54)) on a detecting device (fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Morita to incorporate the teachings of Yamaguchi by including: positive and negative terminals mounted to the substrate in order to connect the detection device to the battery.
	
	Regarding Claim 6, Morita teaches all of the limitations of claim 1. Morita fails to specifically teach wherein the positive terminal and the negative terminal are each mounted on the substrate, and the positive terminal and the negative terminal are spaced away from the voltage detector and the ground fault detector. However, in a related field, Yamaguchi teaches ground fault detection ((64); (51); (53)) and voltage detection ((66); (52); (54)) on a detecting device (fig. 1), and the positive terminal and the negative terminal are spaced away from the voltage detector and the ground fault detector (fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Morita to incorporate the teachings of Yamaguchi by including: positive and negative terminals are spaced away from the voltage and ground detectors in order to prevent shorting of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863